                 Case 4:20-cv-05883-JSW Document 33 Filed 09/03/20 Page 1 of 2



1

2

3

4

5

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
8

9

10   IMMIGRANT LEGAL RESOURCE CENTER;
     EAST BAY SANCTUARY COVENANT;
11
     COALITION FOR HUMANE IMMIGRANT                      Case No. 4:20-cv-05883-JSW
12   RIGHTS; CATHOLIC LEGAL
     IMMIGRATION NETWORK, INC.;
13   INTERNATIONAL RESCUE COMMITTEE;
     ONEAMERICA; ASIAN COUNSELING AND
14
     REFERRAL SERVICE; ILLINOIS                          [PROPOSED] ORDER GRANTING
15   COALITION FOR IMMIGRANT AND                         MOTION TO EXCEED PAGE
     REFUGEE RIGHTS,                                     LIMITATIONS
16
                     Plaintiffs,
17
            v.
18                                                       Date: October 9, 2020
     CHAD F. WOLF, under the title of Acting             Time: 9:00 a.m.
19                                                       Place: Courtroom 5, 2nd Floor
     Secretary of Homeland Security; U.S.
20   DEPARTMENT OF HOMELAND                              Judge: Honorable Jeffrey S. White
     SECURITY; KENNETH T. CUCCINELLI,
21   under the title of Senior Official Performing the
22
     Duties of the Deputy Secretary of Homeland
     Security; U.S. CITIZENSHIP &
23   IMMIGRATION SERVICES,
24                                 Defendants.
25

26

27

28



     [PROPOSED] ORDER                                                          Case No. 4:20-cv-05883-JSW
              Case 4:20-cv-05883-JSW Document 33 Filed 09/03/20 Page 2 of 2



1           Upon consideration of the Constitutional Accountability Center’s motion for leave to
2
     exceed page limitations with respect to its amicus curiae brief in support of Plaintiffs’ motion for
3
     a preliminary injunction, and for good cause shown, it is hereby
4
            ORDERED that the motion is GRANTED.
5

6           SO ORDERED.

7

8
     Dated: ________________________
            September 3, 2020                             _____________________________
9                                                         Hon. Jeffrey S. White
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     [PROPOSED] ORDER
                                                      1                           Case No. 4:20-cv-05883-JSW
